Citation Nr: 1436476	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  08-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating prior to January 19, 2006, and in excess of 20 percent thereafter, for myositis, upper back.

2.  Entitlement to an initial compensable rating prior to January 19, 2006, and in excess of 20 percent thereafter, for a right shoulder disability.

3.  Entitlement to an increased rating for uterine fibroids, currently rated as 30 percent disabling.  

4.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disorders.  





REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1978 to June 1982 and from July 1991 to August 1992, with additional Reserve service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision rendered by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2010 and September 2013, the Board remanded this matter for additional development.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds remand warranted for the following reasons.  

First, in May 2014, the Veteran filed a notice of disagreement (NOD) with a February 2014 rating decision which denied a rating in excess of 30 percent for uterine fibroids, and which denied entitlement to a TDIU.  In a June 2014 letter to the Veteran, the RO acknowledged receipt of the NOD.  Nevertheless, a SOC has yet to be issued in response.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, with respect to the TDIU issue, it is part and parcel of the increased rating issues that were perfected on appeal as she asserts that such contributed to her unemployability.  Accordingly, a statement of the case is not required in connection with that issue.

Second, an additional request for evidence should be made from the Metropolitan Community Clinic.  In an October 2013 VA Form 21-4142, the Veteran indicated that, since 1995, she had received emergency room treatment from the Metropolitan Community Clinic.  She even indicated that her treatment from the "Dr. Cortes" referred to in the September 2013 remand was provided at this clinic.  Pursuant to a letter from the AOJ dated in December 2013, the clinic provided VA with relevant medical evidence.  The records are dated between February and October 2012.  It is not clear from the clinic's response whether additional records, perhaps dating to 1995, are available.  

Third, as the Veteran now asserts that she is unemployable as a result of the service-connected disabilities, further medical assessment is warranted.

Fourth, in its September 2013 remand, the Board directed that a Supplemental Statement of the Case (SSOC) be issued for consideration of relevant evidence added to the record since the SSOC dated in June 2011.  In response, the AOJ issued a SSOC in November 2013.  The agency of original jurisdiction should also address in the SSOC the private and VA medical evidence that has been added to the claims file since the last SSOC issued.  

Finally, any outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records not already associated with the claims folder.  The record includes VA treatment records dated until February 2014.    

2.  Contact the Metropolitan Community Clinic and again request relevant evidence pursuant to the Veteran's executed VA Form 21-4142.  In particular, request from the clinic whether it has any information regarding treatment it provided the Veteran prior to 2012, as early as 1995.  Document in the record any response received from the Metropolitan Community Clinic.  If a current authorization form is required, contact the appellant to request that she provide one to VA.

If, after making reasonable efforts to obtain such records, it is concluded that it is reasonably certain additional relevant records do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

3.  Schedule the Veteran for an examination with respect to her claims for increased ratings for the myositis of the upper back and the right shoulder disability.

The examiner should review the electronic files and indicate that such review was accomplished in the report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should provide a report that describes the nature and extent of the Veteran's service-connected myositis of the upper back and the right shoulder disorder.  The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups.  If it is not possible to provide this information without resorting to speculation, the examiner should explain why. 

The examiner should also address the functional impairment resulting from each service-connected disability on her ability to function in a work-like setting.

4.  With regard to the claim for an increased rating for uterine fibroids, issue a SOC based on the Veteran's May 2014 NOD.  The Veteran must be provided with information about her rights and responsibilities in perfecting an appeal on this matter and be given an opportunity to respond. 

5.  Review the expanded claims file, to include the evidence submitted into the record since the November 2013 SSOC, and then readjudicate the claims on appeal (to include the increased rating claims for uterine fibroids if the Veteran files a substantive appeal regarding this claim).  

The readjudication of the Veteran's claim for a higher rating for the upper spine disorder must note - and consider - the rating criteria that has been in effect during any portion of the appeal period (i.e., since January 1995).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5290, etc. (1995) (2002); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2013).  

If a claim remains denied, issue a SSOC and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


